UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6303


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHERWIN TIMOTHY FARMER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:98-cr-00033-jlk-1)


Submitted:   July 22, 2010                 Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherwin Timothy Farmer, Appellant Pro Se. Anthony Paul Giorno,
Assistant  United   States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sherwin    Timothy   Farmer   appeals   the   district   court’s

order denying Farmer’s motion for reconsideration of the denial

of Farmer’s motion for preparation of transcripts at government

expense.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. Farmer, No. 7:98-cr-00033-jlk-

1 (W.D. Va. Feb. 8, 2010).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                    2